 LOCAL 964, CARPENTERS625Local 964,United Brotherhood of Carpenters andJoiners of America,AFL-CIOandContractors &Suppliers Association of Rockland County, NewYork, Inc. Case 2-CB-4666July 24, 1970SUPPLEMENTAL DECISION AND ORDERBY MEMBERSMCCULLOCH,BROWN, AND JENKINSOn April 7, 1970, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding, adopting, with certain modifi-cations, the Decision issued by Trial Examiner Sid-ney Sherman on September 17, 1969. Thus, theBoard agreed with the Trial Examiner's findings,inter alia,that Respondent violated Section 8(b)(3)of the Act byinsistingas a condition to reachingany agreement upon two nonmandatory subjects ofbargaining,and by engaging in other tacticsdesigned to frustrate and avoid agreement with theCharging Party; violated Section 8(b)(I)(B) and8(b)(3) of the Act by coercing and restraining em-ployer-members of the Charging Party to abandonmultiemployer bargaining through the ChargingParty and to execute individual contracts withRespondent, which contracts provide for employercontributions to an industry advancement fund andto various other trust funds jointly administered byRespondent and Rockland County Carpenter Con-tractorsAssociation, Inc. (herein Carpenters As-sociation).Accordingly, the Board adopted theTrialExaminer's recommended remedy and or-dered that Respondent,inter alia,cease giving ef-fect to the individual contracts it had executed withmembers of the Charging Party, and take the fol-lowing affirmative action: (1) offer to the ChargingParty, as the duly designated bargaining representa-tive of its employer-members, a contract containingthe same terms and conditions which it had grantedto the Charging Party's members individually, butomittingallprovisions relating to jointly ad-ministered trust funds and industry advancementfund, and (2) if the parties fail voluntarily toresolve their differences over the trust funds within60 days of the Board's Order, Respondent shall (a)refund to the members of the Charging Party allcontributions which they were required to make,since July 19, 1968, under their individual con-tracts with Respondent, to the various trust fundsjointly administered by Respondent and CarpentersAssociation and (b) offer to the Charging Party thesamejoint trust fund provisionsas arecontained inthose individual contracts, except that the trustfunds which were established by previous agree-ments between the Charging Party and Respondent,shall be substituted for those designated in the in-dividual contracts.In addition to adopting the foregoing recom-mended order of the Trial Examiner, the Board alsoordered that Respondent refund to members of theChargingPartyallmoneys which they wererequired,under their individual contracts withRespondent, to contribute to the industry advance-ment fund provided therein. The Board's Orderalso required that all moneys ordered to berefunded shall be paid with interest as provided inIsis Plumbing & Heating Co.,138 NLRB 716.Thereafter, on April 30, 1970, Respondent filedamotion to reopen hearing, with supporting af-fidavit, on the grounds that the Decision encom-passesmaterials neither alleged in the complaintnor litigated at the hearing, and that it affectsnecessary parties, including the Carpenters As-sociation and various trust funds, which were notjoined in this proceeding and therefore are notbound by the Board's Decision and Order. In addi-tion,Respondent proposes to show, by newlydiscovered evidence, that the Charging Party wasunwilling to accept any contract with Respondentwithout an industry advancement fund provision,and "that it was the sole intent of the chargingparty to control the non-member employers in theRockland area by control of the Union Trust Fundsand the protection given to their members in notbeingauditedby the trustees." Accordingly,Respondent requests that the hearing herein bereopened to permit the joining of all necessaryparties for the purpose of fully litigating matterswhich allegedly affect their legal or contractualobligations. In sum, Respondent proposes "to showthat the remedy as ordered by the Board is not inthe best interest of justice on the facts to bepresented."The General Counsel and the Charging Partyfiled memoranda in opposition to Respondent's mo-tion and, thereafter, Respondent filed a memoran-dum in reply.The Board, having duly considered the matter,finds that the matters asserted in Respondent's mo-tion either were previously fully considered by theBoard or are lacking in merit. Thus, we find nomerit in Respondent's contention that it was denieddue process of law because the Board's Order,requiring it to abrogate contracts and to refundmoneys, was neither alleged nor litigated. Respon-dent concedes, however, that neither the Board's' 181 NLRB No 154.184 NLRB No. 67 626DECISIONSOF NATIONALLABOR RELATIONS BOARDRules and Regulations, Series 8, as amended, Sec-tion 102.15, nor its well-established practice andprocedure, requires that the proposed remedy bealleged in the complaint. It is for the Board tofashion the remedy which it deems appropriate toundo the effects of the unfair labor practices foundto have been committed. We also find no merit inRespondent's contention that the Carpenters As-sociationand/or the trust funds are necessaryparties to this proceeding. The complaint allegedand, on the basis of the entire record, the Boardfound,thatRespondentviolatedSection8(b)(1)(B) and 8(b)(3) of the Act by refusing tobargain with the Charging Party while at the sametime coercing the Charging Party's members to ex-ecute individual agreements with it, pursuant towhich individual agreements the Charging Party'smembers were forced and required to pay moneysinto trust funds administered jointly by Respondentand Carpenters Association. Our remedy is, ad-dressed solely to Respondent and is tailored toundo the unfair labor practices committed by it, butdoes not extend to any agreements or relationshipsbetween Respondent and Carpenters Association.Thus, Respondent is ordered to cease giving effectto the separate contracts which it unlawfully im-posed upon Charging Party's members and to reim-burse these employers for moneys they wererequired by Respondent's unfair labor practices topay thereunder into trust funds. Contrary toRespondent's contention, our Order does notrequire any action by the Carpenters Association orthe trustees of the trust funds.2 However, to the ex-tent that our Order might appear ambiguous in thisregard and imply that the trustees of the funds shallrefund moneys, we shall amend it for purposes ofclarification.As to the "newly discovered evidence" whichRespondent seeks to adduce at a reopened hearing,we find that such evidence is either not new or is ir-relevant.Thus, Respondent's contention that theCharging Party was unwilling to accept a contractwithout an industry advancement fund was raisedby it as a defense at the hearing and in its excep-tions to the Trial Examiner's Decision and has beenfully considered and rejected by the Board. Finally,we find irrelevant and immaterial Respondent'sfurther contention that it was the Charging Party's"sole intent ... to control the non-member em-ployers in the Rockland area by control of theUnion Trust Funds and the protection given to theirmembers in not being audited by the trustees." Ac-cordingly,It is hereby ordered that the motion to reopenhearing be, and it hereby is, denied as the mattersasserted either were previously fully considered bythe Board or are lacking in merit.It is hereby further ordered that the Board'sOrder herein be, and it hereby is, amended as fol-lows:1.At paragraphs 2(b) and (c) of the Order, in-sert the phrase "a sum of money equal to" betweenthe words "aforenamed Association" and "all con-tributions" so that these paragraphs, in pertinentpart, will read, "... refund to the members of theaforenamed Association a sum of money equal toall contributions made by them...."2.At numbered paragraphs 2 and 3 at the end ofthe text of the "Appendix," insert the phrase "asum of money equal to" between the words "of thatAssociation" and "all contributions" so that theseparagraphs, in pertinent part, will read, "Refund tothe members of that Association a sum of moneyequal to all contributions paid by them...."'Respondent's argument that compliance with the Board's Order, absenta joiningof otherparties, will subject it to various breach of contract suits isspecious and totally irrelevant,since Respondent placed itself in this dilem-ma by engaging in the unfair labor practices found herein.